



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chretien, 2014 ONCA 403

DATE: 20140516

DOCKET: C53316

Weiler, MacFarland and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Emmanuel Chretien

Appellant

Gregory Lafontaine and Sam Scratch, for the appellant

Alison Wheeler, for the respondent

Heard: November 6, 2013

On appeal from the conviction entered by Justice C.D.
Aitken of the Superior Court of Justice, sitting with a jury, on February 25,
2009.

Watt J.A.:

[1]

L.H. was a drug dealer. His place of business was his home, a second
floor apartment over a store in the east end of Ottawa. Local police were very
familiar with L.H. and with his business.

[2]

Early one November morning, police officers found L.H. dead in the
bedroom of his apartment. He had been beaten.

[3]

Within hours of L.H.s death, police arrested Emmanuel Chretien and
Mathieu Goyette and charged them jointly with second degree murder and some
other offences.

[4]

At their joint trial, Chretien and Goyette acknowledged their
involvement in unlawfully entering L.H.s apartment, robbing him and causing
his death. Each, through his counsel, sought a verdict of not guilty of second
degree murder, but guilty of manslaughter. Goyette succeeded and was found
guilty of manslaughter. Chretien failed and was found guilty of second degree
murder.

[5]

Chretien (the appellant) appeals his conviction of second degree
murder. He raises one issue concerning the admissibility of an alleged hearsay
statement   and, if the evidence was properly admitted, submits that the trial
judge erred in his charge to the jury concerning the use they could make of
that evidence. The other two grounds of appeal also relate to the charge to the
jury. The appellant submits that the trial judge failed to instruct the jury
correctly on the effect of evidence of intoxication in relation to proof of the
state of mind required to make an unlawful killing murder under s. 229(a)(ii)
of the
Criminal Code,
R.S.C. 1985, c. C-46.  In determining the level
of the appellants liability for the unlawful killing of L.H., the instruction
to the jury on the use they could make of evidence of post-offence conduct is
also challenged.

[6]

As I will explain, I would not give effect to any claim of error
advanced on Chretiens behalf and would dismiss his appeal from conviction.

THE BACKGROUND FACTS

[7]

The death of the deceased and the arrest of those alleged to be
responsible for it occurred a few hours apart on November 11, 2006.

Looking for L.H.

[8]

Local police knew L.H.s apartment as a crack house. Officers had
watched known drug users visit and leave the apartment. Visitors often used an
exterior stairway at the rear of the building as a method of entry and exit.
Sometimes, visitors would leave by hopping over a railing onto an adjoining
roof then jumping down to the ground.

[9]

In the days immediately before L.H. was killed, officers frequently
knocked on L.H.s apartment door. They had a warrant for his arrest and wanted
to execute it. Their knocks went unanswered.

[10]

The
evidence adduced at trial revealed that Goyette bore some animus towards L.H.
because L.H. had previously hit Goyette with a tire iron or baseball bat. In
contrast, the evidence did not reveal any existing relationship between
Chretien and L.H.



The Preliminary Events

[11]

Around
1:30 a.m. on November 11, 2006 police officers spoke to Mathieu Goyette in the
parking area behind L.H.s apartment. Goyette was impaired. He told the officer
that he hated L.H. because L.H. had beaten him on a previous occasion. Goyette
told the officer that he (Goyette) wished he could steal all L.H.s crack. The
officer did not take Goyette seriously. Another long-haired man that the
officer had not seen before was with Goyette.

The Discovery of L.H.

[12]

Around
2:30 a.m., a police officer saw Goyette coming down from the stairs from L.H.s
apartment. Goyette was carrying a plastic bag. Goyette admitted to the officer
that the bag contained L.H.s stuff. Goyette reiterated his hatred of L.H.
and told the officer that he (Goyette) had taught him (L.H.) a lesson. Goyette
was alone at this time. The bag contained a camera and some drug paraphernalia.

[13]

Another
police officer noticed that the door to L.H.s apartment was damaged. The
officer entered the apartment and found L.H. dead in the bedroom. L.H. had a
deep cut on his forehead. The officers came down the steps from L.H.s
apartment to look for Goyette but he had left the area.





The Findings at the Scene

[14]

Police
found L.H. with his hips and legs on the mattress and his feet pointing towards
the head of the bed. His head and upper body were lying across the floor at the
foot of the bed. L.H.s blood had pooled at the top of the bed. Projected blood
spatter was visible on a television stand nearby. The pattern was indicative of
a body that had been low to the ground when the blows producing the spatter had
been inflicted.

[15]

In
the room the police found a large Mag flashlight with a broken bulb and lens.
Biological material  skin cells  with L.H.s DNA profile were detected on the
flashlight but no blood was found. The surface of the flashlight was consistent
with the pattern observed on a laceration on L.H.s head.

[16]

The
door to L.H.s apartment had been cracked open. The deadbolt remained in the
locked position. Wood splinters were on the floor. Police found a two-by-four
on top of some clothes inside the apartment.

The Cause of Death

[17]

L.H.
had suffered one or two blows to his head, inflicted with at least moderate
force. The blows had been struck with a heavy object, like a baseball bat, a two-by-four,
or a large flashlight. L.H. had suffered a hairline skull fracture that caused
bleeding into both his brain and his heart. The doctor noticed no defensive injuries
on L.H.s body.

The Return Home

[18]

Chretien
lived with his former girlfriend, Nancy Villeneuve, and her 21 year-old son,
Jason, in an apartment building a few blocks away from L.H.s apartment.
Chretiens relationship with Nancy Villeneuve was problematic because of
Chretiens drug use. Chretien and Jason Villeneuve had a close relationship.

[19]

Chretien
returned to the Villeneuve apartment about 3:30 or 4:00 a.m., a short time
after a police officer spoke to Goyette in the presence of an unidentified man.
Jason was up and Nancy was awakened by Chretiens return.

[20]

At
trial, Jason claimed to have no memory of what Chretien had said. However, in
his sworn videotaped statement admitted at trial, Jason told police that
Chretien said that he (Chretien) had followed a guy who owed him money to a
place behind a Burger King. Chretien broke down the door to the mans place. A
fight started. The man swung something. Chretien grabbed a piece of wood and
threw it. Things degenerated after that. Chretien hit the man in the face a
couple of times including once over his left eye. The man was badly beaten.
There was blood all over. Chretien thought that the man could be dead. Before
leaving the apartment, Chretien stole some things from the apartment.

[21]

According
to Jason Villeneuves statement, Chretien claimed that he jumped the balcony
and landed in a parking lot by the Burger King where he left his grey jacket.
Chretien was not wearing a coat when he talked to Jason Villeneuve.

[22]

Nancy
Villeneuve came into the living room during the conversation between her son
and Chretien. She heard Chretien talking about being in a fight, a rough fight,
but she had heard similar stories on many prior occasions. She did not recall
Chretien saying anything about somebody being dead.

The Walk Around

[23]

Sometime
later, Nancy Villeneuve went outside to see whether any police were around. She
told Chretien and Jason that she had seen only one police car down the street.
A bit later, she and Chretien went out with Nancys dog. Chretien disappeared
for a while when a police car drove by. When Chretien returned to the apartment
he was wearing a grey jacket. He also had some jewellery  a chain and a cross
 which he showed Nancy Villeneuve after they returned to the apartment. Police
seized a chain and some rings in a bag they found in a bedroom at the
Villeneuve apartment.

The Arrest and Interview of
Emmanuel Chretien

[24]

Chretien
was arrested later the same morning and charged with the second degree murder
of L.H. During a videotaped interview conducted by the investigating officer,
Chretien admitted taking drugs with Frenchy, but denied having gone to L.H.s
place. Confronted by the officer with evidence to the contrary, Chretien
admitted going to L.H.s place but denied having entered his apartment.

[25]

During
the interview, Chretien accused Goyette of trying to put it on me there and
the Villeneuves of trying to set him up when they told the police about the
jewellery Chretien had brought home. He admitted having been in the Burger King
parking lot after he had returned home and having retrieved his grey coat
there.

[26]

Later
in the interview, Chretien told the lead investigator that Goyette had a large
flashlight  a spotlight  earlier in the day as he and Goyette wandered
around the neighbourhood. Chretien denied killing L.H.

The Defence at Trial

[27]

Neither
Chretien nor Goyette testified or called any witnesses at trial.

THE GROUNDS OF APPEAL

[28]

The
appellant advances three grounds of appeal, which I would paraphrase as errors
in

i.

admitting and instructing the jury about their use of the videotaped
interview of Jason Villeneuve;

ii.

instructing the jury on intoxication and its effect on proof of the
fault element in murder under s. 229(a)(ii) of the
Criminal Code;
and

iii.

instructing the jury on their use of evidence of post-offence conduct in
determining the level of appellants liability for the unlawful killing of L.H.

Ground #1: The
Admissibility and Jury Use of Jason Villeneuves Statement

[29]

The
first ground of appeal has two aspects. The first relates to the admissibility
of Jason Villeneuves out-of-court statement as substantive evidence in the
Crowns case-in-chief. And the second has to do with the instructions the trial
judge gave to the jury about how they could use that statement in deciding
whether the Crown had proven its case against the appellant beyond a reasonable
doubt.

The Admissibility of the Statement

[30]

I
turn first to the issue of admissibility and begin with some added background
to set up the discussion that follows.

The Statement

[31]

Jason
Villeneuve was interviewed by the investigating officer Sergeant Doyle from
4:12 p.m. to 5:17 p.m. on November 11, 2006, about twelve hours after he
claimed the appellant told him about the fight in which he had participated.
The interview was videotaped in its entirety, given under solemn affirmation
and preceded by a warning about the consequences of lying under oath including
a prosecution for perjury.

[32]

The
principal focus of the interview was Villeneuves recollection of what the
appellant had told him about the fight a few hours earlier and the consequences
of it for the victim.

The Trial Testimony

[33]

Jason
Villeneuve was a Crown witness at trial. He said that he did not remember what
the appellant had told him when he returned to the apartment around 3:30 or
4:00 a.m. on November 11, 2006. He was provided with a copy of his videotaped
statement to refresh his memory of the conversation and afforded ample time to
watch, listen to, and read it. He said his review of the statement did not
refresh his memory. Despite the video, Jason claimed he only recalled parts of
the interview itself. After some further questions, Crown counsel asked that
the jury be excluded and began a
voir dire
to determine whether the
statement could be received.

The Ruling of the Trial Judge

[34]

Trial
counsel for the Crown (not Ms. Wheeler) invited the trial judge to admit Jason
Villeneuves videotaped interview as substantive evidence on several different
grounds. The trial judge rejected all but one alternative  the principled
exception to the hearsay rule.

[35]

The
trial judge found that necessity had been established because Jason
Villeneuves testimony about his conversation with the appellant on November
11, 2006 was unavailable at trial. Villeneuve claimed no memory of the
conversation and never resiled from that claim.

[36]

The
trial judge found the statement of Jason Villeneuve satisfied the reliability
requirement due to a combination of factors. The statement satisfied the
requirement of
R. v. B (K.G.)
, [1993] 1 S.C.R. 740. It was videotaped
in its entirety. It was under solemn affirmation. Jason Villeneuve had been
warned of the consequences of lying, including a prosecution for perjury. The
jury was well-positioned to assess the reliability of the statement and the
weight to assign to it.

[37]

The
trial judge concluded that a combination of factors surrounding the making of
the statement established its threshold reliability and reduced the hearsay
dangers of perception, memory, narration and sincerity. Chretien and Villeneuve
were close friends rendering it more likely that Villeneuve would pay close
attention to what Chretien said. The men were alone, not distracted by the
presence of other persons or events. The conversation took place within hours,
if not minutes of the relevant events. Neither had a motive to fabricate.
Villeneuve had slept before the police interview. He was not subjected to
coercive or leading questioning, simply left to tell his story. As I indicate
later in these reasons, his account was confirmed in several respects by
independent evidence.





The Arguments on Appeal

[38]

For
the appellant, Mr. Lafontaine takes issue with the trial judges finding that
the reliability requirement had been met, thus permitting reception of Jason
Villeneuves out-of-court statement under the principled exception to the
hearsay rule as evidence of the truth of its contents.

[39]

Mr.
Lafontaine says that to determine whether the reliability requirement had been
met, the trial judge was required to consider not only the circumstances in
which the hearsay statement was made, but also the importance of the hearsay
statement to proof of the contested issues at trial. In this case, where there
could be no effective cross-examination of the hearsay recipient at trial
because he claimed no memory of the statement, the trial judge was required to
consider that the statement was critical to proof of the case for the Crown. She
failed to do so. If believed, the statement established the appellants
presence and participation in an unlawful killing, and assisted in proof of
that unlawful killing as murder. The confirmatory evidence exacerbated the harm
caused by the absence of any contemporaneous cross-examination at trial.

[40]

For
the respondent, Ms. Wheeler contends that the reliability requirement may be
established on either of two bases: procedural reliability or substantive
reliability. These bases are not mutually exclusive. Nor is there any rule that
requires greater scrutiny of hearsay where the statement relates to a central
issue at trial. Satisfaction of the twin requirements of necessity and
reliability removes the exclusionary effect of the hearsay rule as a barrier to
admissibility  regardless of the issue on which the evidence is offered.

[41]

Ms.
Wheeler says that the trial judge found that the Crown had established
reliability by proving that adequate substitutes were in place for testing the
truth and accuracy of the statement (procedural reliability). But the judge did
not admit the statement on this basis because Villeneuves asserted memory
deficit rendered cross-examination at trial an ineffectual means of testing the
evidence. The trial judge admitted the prior statement on the basis of its
substantive reliability, in other words, because there were sufficient
circumstantial guarantees of reliability or an inherent trustworthiness in the
statement. Her finding is entitled to deference absent an error in principle or
a finding that it is unreasonable.

[42]

Ms.
Wheeler contends that the appellant has not pointed to any error in principle
the trial judge made in her reliability analysis. The judge relied on several
factors in her analysis: the nature of the relationship between the parties;
Villeneuves understanding of the seriousness of the discussion and of the need
to be accurate and truthful; the relative contemporaneity of the conversation
and interview; the absence of any outside influence or other contaminants.
Confirmation of the contents of the discussion by other evidence.



The Governing Principles

[43]

Two
preliminary points should be made in connection with the admissibility of
hearsay under the principled approach.

[44]

The
first concerns appellate deference. The factual findings that ground a trial
judges admissibility determination are entitled to deference from appellate
courts. Trial judges are well placed to assess the hearsay dangers in
individual cases and the effectiveness of any safeguards to assist in
overcoming those specific dangers. Absent an error in principle, a trial
judges determination of threshold reliability is entitled to deference on
appeal:
R. v. Youvarajah
, 2013 SCC 41, [2013] 2 S.C.R. 720, at para.
31; and
R. v. Couture
, 2007 SCC 28, [2007] 2 S.C.R. 517, at para. 81.

[45]

The
second point involves judicial discretion. Even if the proponent of otherwise
inadmissible hearsay satisfies the requirements of necessity and reliability on
a balance of probabilities, the trial judge retains a discretion to exclude the
evidence because its prejudicial effect exceeds its probative value:
R. v.
Khelawon,
2006 SCC 57, [2006] 2 S.C.R. 787, at para. 3;
R. v. Devine,
2008
SCC 36, [2008] 2 S.C.R. 283, at para. 30;
Youvarajah,
at para. 23; and
R. v. Taylor,
2012 ONCA 809, 294 C.C.C. (3d) 483
,
at para.
25. Appellate deference also extends to the exercise of this discretion.

[46]

The
admissibility issue in this case is whether an out-of-court statement by a
person called as a witness at trial satisfied the reliability requirement of
the principled exception to the hearsay rule. Necessity was not an issue
because the witness claimed no memory of the relevant conversation when he
testified at trial. The evidence was not otherwise available because the
original declarant could not be compelled to testify about it.

[47]

Several
principles exert an influence in an assessment of the trial judges decision to
admit the statement.

[48]

First,
hearsay evidence is presumptively inadmissible because the dangers associated
with it may undermine the truth-seeking function of a criminal trial or the
fairness of that trial:
Youvarajah
, at para.18;
Khelawon,
at
para. 2. The hearsay dangers include an inability to test and assess a declarants
perception, memory, narration and sincerity:
Youvarajah
, at para. 18;
Khelawon
,
at para.2.

[49]

Second,
when invited to admit hearsay under the principled approach, a judge should
adopt a functional approach that focusses on the particular hearsay evidence
tendered for admission, as well as on those attributes or circumstances relied
upon by the proponent of the hearsay to overcome those dangers:
Youvarajah
,
at para. 21;
Khelawon
, at para. 93.

[50]

Third,
in the principled approach to the admissibility of hearsay, the reliability requirement
refers to threshold, not ultimate reliability. Were it otherwise, we would fail
to maintain the distinction between admissibility and weight or reliance, breaching
the divide between the role assigned to the trier of law, on the one hand, and
the trier of fact, on the other:
Khelawon
, at paras. 2 and 50.
Threshold reliability involves a determination of whether the evidence is worth
receiving for assessment by the trier of fact:
Youvarajah
, at para.
24.

[51]

Fourth,
a prior inconsistent statement of a non-accused witness may be admitted as
proof of the truth of its contents if the proponent establishes the reliability
indicia described in
B (K.G.)
:

i.

the statement is made under oath or solemn affirmation after a warning
about the consequences of an untruthful account;

ii.

the statement is videotaped in its entirety; and

iii.

the opposite party has a full opportunity to cross-examine the witness
on the statement.

See,
B (K.G.),
at pp. 795-796; and
Youvarajah,
at para. 29.

[52]

But
the
B (K.G.)
indicia are not the only means of establishing threshold
reliability in connection with prior inconsistent statements. Threshold
reliability may also be established by:

i.

the presence of adequate substitutes for testing truth and accuracy
(procedural reliability); and

ii.

sufficient circumstantial guarantees of reliability or an inherent
trustworthiness (substantive reliability).

These principal methods of establishing threshold
reliability are not mutually exclusive:
Youvarajah
, at para. 30;
Khelawon
,
at paras. 49 and 61-63; and
Devine
, at para. 22.

[53]

The
most important factors supporting the admissibility of a prior inconsistent
statement of a non-accused witness for the truth of its contents is the
availability of the non-accused witness for cross-examination. This factor
alone goes a long way towards satisfaction of the requirement for adequate
substitutes for testing the evidence:
Youvarajah
, at para. 35;
Couture
,
at paras. 92 and 95. Any limitations on the opportunity to cross-examine the
non-accused witness at trial, for example because of the assertion by the
witness of a privilege, a claim of lack of memory or a refusal to answer
questions may render the opportunity more illusory than real:
Youvarajah
,
at para. 36;
Devine
, at para. 37;
R. v. James
, 2011 ONCA 839,
283 C.C.C. (3d) 212, at paras. 41-44; and
R. v. U (F.J.),
[1995] 3
S.C.R. 764, at para. 46.

[54]

Where
a proponent attempts to establish reliability based on the circumstances
surrounding the making of a statement (substantive reliability), the trial
judge may also consider the presence of corroborating (or conflicting)
evidence:
Khelawon
, at para. 93; and
Taylor
, at para. 30.

[55]

The
principled approach to the admissibility of hearsay requires a flexible
case-by-case examination to determine whether the requirements of necessity and
reliability are met. This approach eschews categories of exceptions within the
necessity/reliability analysis:
Khelawon
, at para. 45. Although the
nature of the evidence can have a bearing on the reliability analysis, there is
no warrant for a discrete subdivision of reliability based on the centrality of
the hearsay to the proof of the Crowns case.

The Principles Applied

[56]

As
I will explain, I would not give effect to this aspect of the first ground of
appeal. Jason Villeneuves out-of-court statement was properly admitted under
the principled exception to the hearsay rule.

[57]

First,
I start from a position of deference. Absent an error in principle, the trial
judges finding on a balance of probabilities that the reliability requirement
had been met is entitled to deference absent a demonstrated error in principle:
Youvarajah,
at para. 31; and
Couture
, at para. 81.

[58]

Second,
the trial judge considered first procedural reliability, that is whether there
were adequate substitutes for testing the truth and accuracy of the statement:
Youvarajah,
at para. 30. She recognized that the
B (K.G.)
reliability indicia were
met except that the appellant could not take optimal advantage of a full
opportunity to cross-examine Jason Villeneuve because of Villeneuves claimed
lack of memory. She declined to find reliability established on this basis,
although she might well have found otherwise. After all, it may be open to
question whether the inability to effect a complete cross-examination due to a
witness asserted failure of memory is a reason to bar admission of the
statement or is a factor for consideration on the issue of weight:
R. v.
Biscette
, [1996] 3 S.C.R. 599, at pp. 599-600.

[59]

Third,
the trial judges finding of substantive reliability reflects no error in
principle. The statement was made within hours of the conversation Jason
Villeneuve reported. He was speaking to a police officer investigating an
unlawful killing. He solemnly affirmed to tell the truth. He was warned about
the consequences of lying, including a prosecution for perjury. He was sober,
had slept for a few hours before the interview, and had no motive to make up a
story. Quite the contrary, he and the appellant were close friends. The questions
asked were not leading or otherwise improper. Significant parts of his narrative
were confirmed by other evidence.

[60]

Fourth,
the principal argument advanced by the appellant, that because the statement
related to a central issue in the Crowns case that it should have been
subjected to  greater scrutiny in the reliability analysis, is at once
unsupported by authority and fundamentally inconsistent with the principled
approach to the admissibility of hearsay. An analogous argument was rejected in
Taylor
, at para. 24. This argument tends to blur the distinction
between threshold and ultimate reliability, confuses the roles of the trier of
law and the trier of fact, and invites a return to a categorical approach based
on degrees or gradations of reliability or importance in proof of the case for
the Crown.

[61]

Finally,
this was not a case that involved multiple hearsay dangers. There was little
reason to doubt Jason Villeneuves perception, memory, narration or sincerity.
He was reporting on a conversation a few hours old in which a close friend told
him about a fight and its consequences for the victim.

Jury Instructions on the Evidence
of Jason Villeneuve

[62]

The
appellant advances an alternative argument in connection with the out-of-court
statement of Jason Villeneuve admitted as substantive evidence. He says that
the trial judge did not adequately caution jurors about their use of this
evidence in assessing the adequacy of the Crowns case against the appellant.

[63]

It
is helpful to begin with a brief reference to the trial judges final
instructions to the jury before describing the positions advanced in argument
on appeal and the relevant principles that apply.

The Jury Instructions

[64]

In
addition to standard instructions about:

i.

the assessment of evidence;

ii.

the evidentiary value of out-of-court statements of both the appellant
and co-accused; and

iii.

the evidentiary value of out-of-court statements of non-accused
witnesses,

the trial judge gave the jurors specific instructions
about their assessment and use of Jason Villeneuves out-of-court statement to
Sergeant Doyle. She said:

Next, in regard to Jason Villeneuves statement to Sergeant
Doyle. As I indicated a moment ago, you may consider the videotaped statement
that Jason Villeneuve gave to Sergeant Doyle, and that has been made Exhibit 11
I believe, as evidence that what it said happened actually took place. It is
for you to say how much or how little you will believe of and rely upon Mr.
Villeneuves statement in deciding the case. There are several factors that you
should consider in deciding how much or how little you will believe of and rely
upon the statement as evidence of what happened in the case. Take into account
what happened before Jason Villeneuve made the statement. Consider what was
discussed during the interview. Consider the circumstances of the interview at
which the statement was made. Did the questions that were asked let Mr.
Villeneuve provide the answers, or did the words used in the questions suggest
to Mr. Villeneuve the answers Sergeant Doyle expected or wanted? Did Sergeant
Doyle let Jason Villeneuve tell his story? Were any words put in Mr.
Villeneuves mouth?

Examine to the extent that you can do the behaviour of Mr.
Villeneuve during the interview. Bear in mind that you do not have the same
chance to consider Mr. Villeneuves behaviour when he made the statement that
you would have had if he had made the statement in court. Take into account
that Mr. Villeneuve did not make the statement in your presence, and, unlike
the evidence given at trial, he was not cross-examined when he made the
statement. Keep in mind any reason or chance that Mr. Villeneuve had or may
have had for not giving the whole account or telling the whole truth in giving
the statement or in giving evidence here.



The Arguments on Appeal

[65]

For
the appellant, Mr. Lafontaine says that the trial judges final instructions on
the manner in which the jury were to assess the out-of-court statement of Jason
Villeneuve were fatally flawed. The evidence was critical to a demonstration of
the extent of the appellants liability for unlawfully killing L.H. The trial
judge should have cautioned the jury to be especially careful in their
assessment of this evidence. The caution should have expressly reminded the
jury about the possibility that Villeneuve was honestly mistaken about what the
appellant said about the fight and what had happened to the victim. The failure
of the trial judge to give such a caution, Mr. Lafontaine says, is a fatal
error.

[66]

For
the respondent, Ms. Wheeler submits that the instructions given adequately equipped
the jury to evaluate the out-of-court statement as evidence and to assign to it
appropriate weight in reaching their ultimate conclusion. No standard word
formula is mandatory. Each case is unique. The instruction here was sufficient
in the circumstances. It invited the jurors to determine first whether a
conversation had occurred and, only if it had occurred, to decide what was
said. The instruction counselled a careful evaluation of the evidence and
consideration of it along with and in the context of the rest of the evidence.
What was said conveyed adequately what was necessary.



The Governing Principles

[67]

At
the outset, it should be kept in mind that when assessing the adequacy of final
jury instructions, we are to adopt a functional approach, testing those
instructions against their purpose  to equip the decision maker to make an
informed decision. We do not measure the extent of their compliance with or
departure from some sacred formula. For there is no sacred formula, no
one-size-fits-all or exclusive prescription to which adherence is mandatory:
R.
v. Jacquard,
[1997] 1 S.C.R. 314, at para. 32;
R. v.

Almarales,
2008 ONCA 692, 237 C.C.C. (3d) 148, at para. 61. Juries must be properly
instructed, but they need not be perfectly instructed:
Jacquard,
at
para. 2 and
Almarales,
at para. 61.

[68]

An
assessment of the adequacy of a jury instruction involves a consideration of
myriad factors, among them whether trial counsel for an accused objected to the
instructions on a ground later asserted as error. Failure to object is not
determinative of whether the curative provision of s. 686(1)(b)(iii) of the
Criminal
Code
may be applied to preserve the verdict despite an error or omission.
But it is a relevant consideration on appeal:
Jacquard,
at paras. 35-38.
It is all the more so when counsel receive a draft of the proposed instructions
in advance of their delivery and express no objection.

[69]

Where
hearsay is admitted by exception in a criminal jury trial, several concerns
arise when the declarant does not testify. The first has to do with the
reliability of the evidence of the recipient who testifies about the making and
contents of the statement. The second relates to the absence of traditional
means of providing for and testing the reliability of the statement itself. And
the third concerns the features found in the rest of the evidence that may have
bearing on the reliability of the statement:
R. v. A.(S.)
(1992), 76
C.C.C. (3d) 522 (Ont. CA), at pp. 526-527. Each concern exists in varying
degrees in most if not all cases in which hearsay is admitted. Each should be
brought to the jurys attention by judicial instructions:
A.(S.),
at
p. 527.

[70]

No
standard formula exists for jury instructions in connection with admissible
hearsay. Each case is different. The trial judge must tailor the instructions
to the circumstances of the case:
A.(S.),
at p. 527. That said, in some
manner or other, the instructions should address each concern mentioned
earlier.

[71]

At
the outset, the jury should be told that they should first determine whether
the declarant made the statement alleged and, if so, what the declarant said.
To decide this issue the jury should be directed to consider, among other
things:

i.

the credibility of the recipient who testifies at trial;

ii.

the reliability of the recipient/witness account about the making of
the statement;

iii.

the positions of the parties on this issue; and

iv.

the evidence relied upon by the parties in support of their positions.

It should be made clear to the jury that if, after a
careful consideration of all the relevant evidence, they are not satisfied that
the statement was made, they cannot rely upon the contents of the statement in
determining whether the Crown has proven the guilt of the accused beyond a
reasonable doubt:
A.(S.),
at p. 527.

[72]

The
content of any caution or instruction about how jurors should evaluate evidence
of an out-of-court statement is informed by several factors including the form
in which the evidence of the statement has been introduced. What is appropriate
in the case of an unrecorded oral remark of a child declarant who does not
testify may be quite different than what is apt for a recanting or amnestic witness
who does testify and whose out-of-court statement is under oath or its
equivalent, videotaped in its entirety, and preceded by a warning about the
consequences of lying.

[73]

In
B.(K.G.)
where the statements of the recanting witnesses were
videotaped but not made under oath or its equivalent and were not preceded by a
warning about the consequences of lying, Lamer C.J. offered the following
suggestion at p. 804:

For example, where appropriate the trial judge might make
specific reference to the significance of the demeanour of the witness at all
relevant times (which could include when making the statement, when recanting
at trial, and/or when presenting conflicting testimony at trial), the reasons
offered by the witness for his or her recantation, any motivation and/or
opportunity the witness had to fabricate his or her evidence when making the
previous statement or when testifying at trial, the events leading up to the
making of the first statement and the nature of the interview at which the
statement was made (including the use of leading questions, and the existence
of pre-statement interviews or coaching), corroboration of the facts in the
statement by other evidence, and the extent to which the nature of the
witnesss recantation limits the effectiveness of cross-examination on the
previous statement. There may be other factors the trier of fact should
consider, and the trial judge should impress upon the trier of fact the
importance of carefully assessing all such matters in determining the weight to
be afforded prior inconsistent statements as substantive evidence.

[74]

A
judge should also remind the jury that the out-of-court statement admitted as
proof of the truth of its contents is simply one item of evidence adduced at
trial. The statement should be considered together with and in light of the
rest of the evidence. Its weight will be affected by the other evidence which
may support or undermine the reliability of the statement:
A.(S.),
at
pp. 528-529;
R. v. Blackman
(2006), 215 C.C.C. (3d) 524 (Ont. CA), at
paras. 80-85, affirmed, 2008 SCC 37, [2008] 2 S.C.R. 298; and
R. v.
Pasqualino,
2008 ONCA 554, 233 C.C.C. (3d) 319, at para. 62.

The Principles Applied

[75]

For
reasons that I will develop, I would not give effect to this ground of appeal.

[76]

First,
absent some error in principle revealed by what is said, or left unsaid,
substantial deference is owed to the trial judges word choice and manner of
instruction.

[77]

Second,
the instructions should be tailored to the circumstances of the case. In this
case, trial counsel for the appellant addressed reliability only in a very
limited way and did not advance either mistake or unreliability as a basis to
reject Jason Villeneuves out-of-court statement. Indeed, the defence position
was that the statement was indicative of an unlawful killing that was not
murder but manslaughter. The instructions were responsive to and reflective of
these concerns.

[78]

Third,
the trial judges instructions to the jury included:

i.

general instructions on the assessment of evidence;

ii.

instructions on evidence of out-of-court statements made by the
appellant and co-accused, including an express instruction that the jury should
first decide whether anything was said and, if so, what was said;

iii.

specific instructions about assessment and use of Jason Villeneuves
out-of-court statement; and

iv.

a
W. (D.)
instruction about those portions of Villeneuves
out-of-court statement indicative of the absence of an intent to commit murder.

Trial counsel for the appellant did not object to the
charge either before or after it was delivered.

[79]

The
instruction on Jason Villeneuves out-of-court statement directed the jurors
that it was for them to decide how much or little to believe of and rely upon
the out-of-court statement. The trial judge enumerated several factors
surrounding the making of the statement for the jurors to consider in
evaluating its reliability, then reminded jurors to examine Villeneuves
behaviour during the interview and take into account the fact that they did not
have the same chance to consider it there as if he had said the same things in
the courtroom. Further, the trial judge cautioned the jurors that Villeneuve
was not cross-examined when he gave the statement as he was when he testified
at trial. The trial judge invited jurors to consider whether Villeneuve had or
may have had any reason not to give the whole account or to tell the whole
truth when he made his statement. Jurors received a similar specific
instruction when the statement was admitted as evidence at trial.

[80]

Considered
as a whole and in light of the positions advanced at trial, these instructions
adequately equipped the jurors to evaluate Jason Villeneuves out-of-court
statement.

Ground #2: The Jury Instruction on Intoxication

[81]

The
second ground of appeal alleges error in the trial judges instructions to the
jury on effect of evidence of intoxication on proof of the mental element in
murder as defined in s. 229(a)(ii) of the
Criminal Code.
Reduced to
its essence, the complaint is that the trial judges references to capacity and
ability to form the essential intent left the jury with the erroneous
impression that proof of capacity to form intent, not actual intent, was
sufficient to establish the appellants guilt of murder.

[82]

The
complaint arises in a case in which there was no issue at trial that there was
an air of reality to warrant submission of intoxication to the jury and where
the only definition of murder advanced by the Crown was s. 229(a)(ii).

The Arguments on Appeal

[83]

For
the appellant, Mr. Lafontaine submits that the issue for the jury to decide in
this case was whether the Crown had proven that the appellant
had
the
intent required by s. 229(a)(ii) of the
Criminal Code
to make the
unlawful killing murder. Evidence of intoxication was relevant for the jury to
consider, along with the rest of the evidence, in deciding this issue relating
the appellants actual state of mind.

[84]

Mr.
Lafontaine says that the governing authorities establish a clear preference for
a single stage instruction on intoxication, one that focusses on
actual
intent,
not capacity to form intent. Mr. Lafontaine acknowledges that a two-stage
instruction, which contains a reference to capacity to form intent as well as
actual intent, remains permissible. But such an instruction was neither
necessary nor helpful here where no issue of capacity arose. The charge, he
says, framed the general issue as capacity, and, as a result, failed to leave
the jury with a proper understanding that the critical issue was
actual
intent.

[85]

For
the respondent, Ms. Wheeler accepts that a charge that directs the jury to
consider capacity only would be wrong. An accused with the capacity to form
intent may not form the required intent and it is an accuseds actual state of
mind that must be proven.

[86]

Ms.
Wheeler says that, read as a whole and despite infrequent mention of ability
to form intent, the jury could not have been left in any doubt that the issue
that they were required to decide was whether the Crown had proven beyond a
reasonable doubt that the appellant
had
the actual state of mind
required to make the unlawful killing murder and that evidence of the
appellants intoxication was relevant to their decision on that issue.

[87]

Ms.
Wheeler submits that, considered as a whole, the charge emphasized the critical
issue of actual intent, never once saying or leaving the impression that
capacity to form intent was the issue jurors had to decide. The decision tree
and the question posed during the instructions reflected the need for proof of
actual state of mind: Did Emmanuel Chretien have a state of mind required for
murder?. The instructions on the common sense inference and the effect of
evidence of intoxication referred to
actual
intent. Trial counsel for
the appellant did not object to the instructions on intoxication either before
or after they were given.

The Governing Principles

[88]

Several
principles inform whether the instructions of the trial judge reflect error.

[89]

First,
it is wrong to instruct a jury on intoxication
only
in the language of
capacity. The issue is actual state of mind, not the capacity to form a
particular state of mind:
R. v. Robinson
, [1996] 1 S.C.R. 683, at
paras. 48 and 54.

[90]

Second,
it is preferable that a jury be instructed to consider evidence of intoxication,
along with the rest of the evidence, in deciding whether an accused had the
specific intent required to commit the offence:
Robinson,
at paras.
49-51 and 54. That said, a reference to capacity as part of a two-stage
instruction may be appropriate in some cases and not be fatally defective at
least where the ultimate issue is not left in terms of capacity:
Robinson,
at paras. 52-54;
R. v. Seymour,
[1996] 2 S.C.R. 252, at
paras. 25-28; and
R. v. Juanetty
(2005), 200 C.C.C. (3d) 116 (Ont.
CA), at paras. 7-9.

[91]

Third,
evidence of intoxication is relevant for a jury to consider in determining
whether the Crown has proven the essential elements of murder  intention,
foresight and recklessness  in s. 229(a)(ii):
Robinson
, at para. 48;
R.
v. Daley
2007 SCC 53, [2007] 3 S.C.R. 523, at paras. 51 and 53. When an
instruction is given about the common sense inference of intention from
conduct, the instructions should make it clear that the jurors are to take into
account evidence of intoxication, along with all the other evidence, in
deciding whether it is appropriate to draw the permissible inference:
Seymour
,
at paras. 21 and 23.

[92]

Fourth,
where a two-stage charge has been given, which includes capacity and
capability, an appellate court is required to determine whether there is a
reasonable possibility that the jury may have been misled into believing that a
determination of the accuseds capacity for intent is the only relevant
inquiry:
Robinson
, at para. 54.

The Principles Applied

[93]

Several
reasons persuade me that this ground of appeal fails.

[94]

First,
instructions on intoxication in this case cannot be fairly characterized as a
two-stage charge. Indeed, the terms capacity to form intent and capable of
forming intent nowhere appear.

[95]

Second,
the instructions on the mental element in murder in the decision tree both ask
whether the accused whom you are considering or Chretien
had
a
state of mind required for murder.

[96]

Third,
although the instructions contain minimal references to ability to form
intent, these references are preceded, followed, or both preceded and followed
by instructions that leave no doubt that the critical issue for the jury to
determine is the appellants actual state of mind. It is curious that the term
ability is used in paras. 51 and 53 of
Daley
where the majority
makes it clear that no particular form of words is required in the instruction
on s. 229(a)(ii).

[97]

Fourth,
trial counsel for the appellant did not object to the instruction on
intoxication (which was also included in the charge on aiding and abetting)
either before or after it was given. No expert evidence was adduced on
intoxication and the intoxication evidence itself was not extensive.

Ground #3: Jury Instructions on Post-offence Conduct

[98]

The
final ground of appeal challenges the correctness of jury instructions about
the use jurors could make of what is said to be evidence of post-offence
conduct in determining the level of the appellants culpability. The evidence
emerged when the out-of-court statement of Jason Villeneuve was admitted under
the principled hearsay exception. The focus of that evidence was what the
appellant said he did after leaving the apartment where the fight had occurred.

The Instructions of the Trial Judge

[99]

The
charge contained several references to evidence about what the appellant said
and did, or did not say or do, before, at the time, and after the altercation
with L.H. This evidence was said to be relevant to the appellants
participation in the unlawful killing, to his state of mind and to the
intoxication defence he advanced at trial.

[100]

The specific
passage on which the appellant focusses his complaint is this:

There is the evidence in Jason Villeneuves statement that at
least around 4 a.m. Mr. Chrétien was worried that he may have killed [L.H].
This is circumstantial evidence as to Mr. Chrétiens state of mind when he was
in [L.H.s] bedroom, though of course a lot can happen in a couple of hours in
terms of a persons knowledge or state of mind.

There is further circumstantial evidence provided in Jason
Villeneuves statement to Sergeant Doyle that Mr. Chrétien told him that he had
jumped down from the second storey and over a fence into the Burger King
property, which, coupled with the evidence of Constables Velho and Lord about
their being in the vicinity of Emond Street and Montreal Road at the time,
might lead you to infer that Mr. Chrétien had the wherewithal to avoid the
police after leaving [L.H.s] apartment. That might be some evidence as to how
his mind was working at the time. There is the further circumstantial evidence
provided in Jason Villeneuves statement to Sergeant Doyle that Mr. Chrétien
told him that he had ditched his grey jacket with [L.H.s] jewellery in its
pockets, so that he could get away.  Again, this is some evidence to show how
his mind may have been working at the time.

The Arguments on Appeal

[101]

For the
appellant, Mr. Lafontaine says that the trial judges specific focus on the
appellants post-offence conduct, which she told the jury was relevant to show
how the appellants mind was working at the time of the killing, amounted to an
instruction that the evidence was relevant to the level of the appellants
culpability. Such an instruction, he says, was wrong. The appellant
acknowledged that he was guilty of manslaughter. The evidence of post-offence
conduct pointed no more to murder than it did to manslaughter, thus had no
probative value on the level of the appellants culpability. The instruction
was especially prejudicial to the appellant since the only issue the jury had
to decide was the level of his culpability.

[102]

For the
respondent, Ms. Wheeler takes the position that, with the possible exception of
the appellants failure to call 911, the evidence of his post-offence conduct
was relevant to the defence of intoxication he advanced as a basis upon which
he should be found guilty of manslaughter only. Evidence of post-offence
conduct is relevant to rebut a defence advanced by an accused. Rebuttal of any
defence that relates to the mental element of necessity relates to the level of
an accuseds culpability. At all events, even if the instruction were
erroneous, it did not cause the appellant any substantial wrong or miscarriage
of justice.

The Governing Principles

[103]

Issues of fact
in a criminal case may be proved by direct evidence, by circumstantial
evidence, or by a combination of direct evidence and circumstantial evidence.
The mental or fault element in a crime, like murder, is an issue of fact the
Crown must prove beyond a reasonable doubt. Proof of this issue is almost
always made by circumstantial evidence.

[104]

Evidence of
post-offence conduct is circumstantial evidence that invokes retrospectant
reasoning: the subsequent occurrence of an act, state of mind or state of
affairs is offered to support an inference that an act was done or a state of
affairs or of mind existed at a prior time. To be admitted, the evidence of
post-offence conduct must be relevant, material and not contravene an
admissibility rule:
R. v. White
, 2011 SCC 13, [2011] 1 S.C.R. 433, at
para. 22. The relevance and probative value of this evidence is assessed on a
case-by-case basis:
White
, at para. 22.

[105]

Evidence of
post-offence conduct may be relevant to discredit a defence that relates to an
accuseds state of mind, and thus be relevant to the accuseds ability to form
the requisite intent, such as intoxication:
R. v. Jaw
, 2009 SCC 42,
[2009] 3 S.C.R. 26, at para. 40;
R. v. Pharr
, 2007 ONCA 551, 227 O.A.C.
112, at paras. 8-15;
R. v. Peavoy
(1997), 34 O.R. (3d) 620 (CA), at
pp. 630-631; and
R. v. Stiers
, 2010 ONCA 382, 255 C.C.C. (3d) 99, at
para. 56.

[106]

No bright line
rule classifies certain kinds of post-offence conduct as always relevant or
never relevant to a particular fact in issue:
Stiers
, at para. 56.
Each case depends on and is determined by reference to its own facts:
White
,
at para. 38.

The Principles Applied

[107]

I would reject
this ground of appeal for several reasons.

[108]

Before
explaining why I consider the claim of error to fall on barren ground, it is
helpful to recall the context in which this issue arises.

[109]

Trial counsel
for the appellant acknowledged that the appellant was guilty of manslaughter
and invited the jury to find the appellant not guilty of second degree murder but
guilty of manslaughter. Trial counsel contended that the Crown had not proven
that the appellant committed murder under s. 229(a)(ii), in part because the
injuries suffered by the deceased did not support the required proof, but
principally because the appellant was intoxicated as a result of drug
ingestion, and thus did not have the specific intent required to commit murder.
No expert evidence was adduced in support of the defence and the evidence of
actual drug ingestion was vague at best.

[110]

In her final
instructions on second degree murder, the trial judge separated out the
essential elements of the offence and converted each into a question for the
jurors to answer. The language of each question was duplicated in the decision
tree provided to the jurors for their use during their deliberations. In
connection with each question, the trial judge explained what must be proven to
establish guilt, summarized the salient features of the evidence on the issue,
reviewed the positions of counsel, and left the issue for the jurors to decide.

[111]

The trial judge
reminded the jury of the out-of-court statement of Jason Villeneuve received as
substantive evidence under the principled exception to the hearsay rule. Among
other things, Villeneuve recounted what he said the appellant told him about
the fight, his view of its consequences for the victim and how he left the
apartment. The conversation took place very shortly after the beating of the
deceased.

[112]

The trial
judges instructions on the state of mind requirement for murder contained two
references to things said or done after the beating.

[113]

The first
instruction advised jurors:

To determine the accuseds state of mind, what he meant to do
or what he knew, you should consider all the evidence. You should consider what
he did or did not do, how he did or did not do it, and what he said or did not
say. You would look at the accuseds words and conduct before, at the time of
and after the assault of [L.H.]. All these things, and the circumstances in
which they happened, including any evidence about how much crack, alcohol or
other drugs the accused used and over how long, along with any evidence about
what effect, if any, these substances had on either accused at the material
time, that may shed light on the accuseds state of mind at the time he
allegedly committed the murder. All of this evidence may help you decide what
the accused meant or didnt mean to do. In considering all of that evidence,
use your good common sense.

[114]

The excerpted
instruction does not reflect error. It is simply a general guideline that
encourages the jurors to consider the words and actions of an accused in their
totality, not a specific direction about evidence of post-offence conduct:
Jaw
,
at para. 25.

[115]

The second
instruction is more specific in its reference to the appellants account to
Jason Villeneuve about the manner in which he left the apartment. The trial
judge told the jury, again in the context of an evidentiary review of the state
of mind requirement for murder, that the evidence might support an inference
about how the appellants mind was working at the time.

[116]

It was open to
the trial judge to instruct the jury that this circumstantial evidence was
relevant for them to consider in assessing the appellants claim that he was so
intoxicated that he did not foresee that L.H. would likely die from the blows
he inflicted:
Peavoy
, at pp. 630-631;
Pharr
, at paras. 8-15;
and
Jaw
, at para. 40. Evidence of post-offence conduct that discredits
a defence relating to an accuseds state of mind inevitably and permissibly
speaks to an accuseds level of culpability:
Stiers
, at paras. 56 and
61.

[117]

Neither
instruction attracted any objection from trial counsel for the appellant. These
instructions apprised jurors about their use of evidence adduced at trial. They
were followed by a clear and correct statement of the position of the
appellant. The lack of objection is telling.

CONCLUSION

[118]

It is for these
reasons that I would dismiss the appeal.



Released: May 16, 2014 (K.M.W.)

David Watt J.A.

I agree. K.M. Weiler J.A.

I agree. J. MacFarland J.A.


